The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Page 2, in paragraph [0001], second line therein, note that updated status information (i.e. patent number, issue date, etc.) should be provided for the parent application. Pages 4, 10, in the respective headings, it is noted that --OF THE INVENTION-- should be inserted after “SUMMARY” (i.e. page 4) and inserted after “DETAIL DESCRIPTION” (i.e. page 10), respectively for consistency with PTO guidelines. Page 13, in paragraph [0027], 6th & 7th line therein, note that the recitation of “the terms vehicle side, sensor side, transmission and reception side may” should be rewritten as --the terms “vehicle side”, “sensor side”, “transmission” and “reception” may-- for an appropriate characterization. Page 36, in paragraph [0097], second line therein, note that --in Figure 3-- should be inserted after “above” for an appropriate characterization. Note that “steering sensor 123” & “Throttle/Brake Sensor 125” appearing in Fig. 1 and the reference label “616”, appearing in Fig. 6 need to be correspondingly described in the specification description for clarity and completeness of description.  Appropriate correction is required.
The drawings are objected to because of the following: In Fig. 2, note that the respective designations of --(Right Side, Front, Back, Top) View-- need to be depicted such as to be commensurate with the description in paragraph [0064].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13; 14-17; 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1, line 9; in claim 14, line 11; in claim 18, line 10: note that the respective recitation of “electromagnetic waves is”, at these instances appear to be of inconsistent tense and thus appropriate clarification is needed. 
In claims 3, 16, lines 1 & 2 in each claim, note that it is unclear how “one or more antennas”, as respectively recited at these instances relates to “one or more antennas”, as recited in claim 1, line 11 (i.e. one in the same feature, distinctly different features, etc.) and thus appropriate clarification is needed.
In claims 3, 16, line 2 in each claim, note that it is unclear how “radar reflections”, as recited at these instances relates to “radar signals” as recited in claim 1, line 12 (i.e. one in the same feature, distinctly different features, etc.) and thus appropriate clarification is needed.
In claims 3, 16, line 3 in each claim, note that it is unclear how “electromagnetic waves”, as recited at these instances relates to “electromagnetic waves” as recited in claim 1, line 9 (i.e. one in the same feature, distinctly different features, etc.) and thus appropriate clarification is needed.
In claim 6, it is noted that the recitation of “the center portion of the rotational bearing” appears to lack strict antecedent basis, especially since no “center portion” has been positively associated with the “rotational bearing”. Appropriate clarification is needed.
In claim 13, line 1, it is noted that it is unclear whether the recitation of “a communication system”, as recited herein would be consistent with the “radar system”, as recited in claim 1, from which this claim directly depends. Appropriate clarification is needed.
In claims 16, 17, note that these claims appear to recite the same subject matter and have the same dependency as subject matter recited in claims 3 & 4 respectively, thereby renders these claims as apparently redundant to claims 3 & 4. Appropriate clarification is needed
In claim 19, line 4, note that it is unclear how the recitation of “electromagnetic signals” relates to the recitation of “electromagnetic signals” in claim 18 (i.e. one in the same feature, distinctly different features, etc.) and thus appropriate clarification is needed.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 9, 11-13; 18-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Morini et al. 
Morini et al (e.g. FIG. 4) exemplarily discloses a radar system (i.e. paragraph [0006]) and method of operation, comprising: a rotary joint defined by bearing mechanism that provides at a junction relative rotation of across a gap, as evident from FIG. 2 and the description in paragraph [0010] to permit rotation about a longitudinal axis aligned with parts (e.g. a fixed stator and a rotatable rotor); corresponding waveguides (i.e. coaxial waveguide (201), circular waveguide (202) in FIG. 4) include portions that respectively attached to the stator part and rotor part (i.e. characterized by the “break” or gap (206, 208) in the bearing mechanism. Note that the portions of the waveguides (201, 202) that are correspondingly attached to the stator part of the bearing mechanism necessarily must be connected to antennas which send radar signals and receive reflected radar signals to/from free space during operation of the radar system.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Li et al (‘675) is the parent patent.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571)272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                        

B. Lee